Citation Nr: 1704256	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  05-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include angina. 

2.  Entitlement to service connection for hypertensive vascular disease. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel





INTRODUCTION

The Veteran served in the United States Army from May 1977 to May 1980 and the Army National Guard, Oregon, from August 1980 to December 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This appeal was processed using the Virtual VA paperless claims processing system and Veteran Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were previously remanded by the Board in May 2015 for a VA examination and to determine the Veteran's period of active duty for training or inactive duty for training in March 1996. 

The Veteran's leave and earning statements from March 1996 were procured from the Defense Finance Accounting Service (DFAS) and he was provided a VA examination in May 2016.  In his May 2016 examination, the VA examiner determined that it was less likely than not (less than 50% probability) that the Veteran's currently diagnosed blood pressure and cardiac condition were incurred in or caused by the claimed in-service injury, event or illness. 

Heart Condition and Hypertensive Heart Disease

The Veteran seeks entitlement to service connection for heart condition and hypertensive vascular disease.  Unfortunately, a remand is required in this case.  Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for heart condition and hypertensive vascular disease.  

A VA examination is necessary to determine if his currently diagnosed heart condition and hypertensive vascular disease were incurred in or caused by his claimed in-service injury, event or illness.  In February 1996, the Veteran underwent a National Guard physical examination.  The examination report notes that the Veteran had been treated for mild hypertension by a private physician and had been prescribed Vasotec. The Veteran's Service Treatment Records (STRs) and leave and earning statements corroborate that the Veteran was treated for chest pain while on a period of active duty for training (ACDUTRA) in March 1996.  It appears that an EKG at the time was normal.  However, the VA examination report from May 2016 does not discuss this episode. 

VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A § 5103A (d)(1); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9 (a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet. App. at 124   (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2016).

The Board finds that the May 2016 VA medical opinion is inadequate.

The May 2016 VA medical opinion included a rationale that inappropriately relied on treatment records only up to July 1984 despite the fact that the Veteran's claims file includes proof of service and treatment records from May 1977 to May 1980 and August 1980 to December 1999.  The VA examination does not address STRs which show that the Veteran was treated in service for chest pains in March 1996, which the Veteran also noted on several occasions throughout his claims file.  The Veteran is competent to report his experiences, injuries, and treatment.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The examiner is not required to accept the Veteran's theory that the March 1996 episode caused his currently diagnosed heart condition and hypertensive vascular disease, or that he had heart condition and hypertensive vascular disease symptoms following the 1996 episode if this is incongruous with the record; however, the examiner is required to fully explain why he disagreed with the Veteran's theory of causation, and provide a discussion of the relevant or significant medical history, clinical findings, medical knowledge or literature, etc., that support the negative medical opinion or conclusion(s).  

Essentially, a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 102, 124-25.  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Therefore, remand for is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c). If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e). 

2.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature, etiology, and approximate date of onset of any current heart condition and hypertensive vascular disease.  The claims file and a copy of this REMAND must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination. 

The examiner should determine the approximate date of onset of the Veteran's current heart condition and hypertensive vascular disease.

The examiner should provide a written response to the following inquiries:  

(a)  Is it at least as likely as not, (i.e. 50 percent or greater probability) that the Veteran's current heart condition and hypertensive vascular disease are related to service to include the Veteran's complaints of chest pain during ACDUTRA in March 1996;

(b) Is it at least as likely as not, (i.e. 50 percent or greater probability) that the Veteran's hypertension that predated his period of ACDUTRA in March 1996 increased in severity during the Veteran's period of ACDUTRA;

(c)  If hypertension increased in severity during the Veteran's period of ACDUTRA, is the increase in severity due to the natural progress of the disability?  If so, was the increase in severity due to the Veteran's period of ACDUTRA;

(d)  For any cardiovascular disability, other than hypertension, that is currently manifested, is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's complaints of chest pain during ACDUTRA the initial manifestations of the disability?  

The examiner must specifically address the effect, if any, the Veteran's March 1996 chest pains had on his current heart condition and hypertensive vascular disease. 

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The rationale for all opinions expressed must be provided. If an opinion cannot be provided, it must be noted in the examination report, and a rationale provided for why a medical conclusion cannot be provided. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




